         Case 1:20-cv-01106-LGS Document 110-10 Filed 12/16/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

  KEWAZINGA CORP.,                           )
                                             )
                         Plaintiff,          )
                                             )    Civil Action No. 1:20-cv-01106-LGS
  vs.                                        )
                                             )
                                             )
  GOOGLE LLC,                                )
                                             )
                         Defendant.          )


               DECLARATION OF SAUNAK K. DESAI IN SUPPORT OF
              KEWAZINGA’S OPENING CLAIM CONSTRUCTION BRIEF


I, Saunak K. Desai, declare as follows:

         1.    I am an attorney in the law firm of Stroock & Stroock & Lavan LLP, attorneys for

Plaintiff Kewazinga Corp. (“Kewazinga”).

         2.    I submit this declaration in support of Kewazinga’s Opening Claim Construction

Brief.

         3.    Attached hereto as Exhibit A is a true and correct copy of U.S. Patent No.

9,055,234 (“the ‘234 patent”).

         4.    Attached hereto as Exhibit B is a true and correct copy of U.S. Patent No.

6,522,325 (“the ‘325 patent”).

         5.    Attached hereto as Exhibit C is a true and correct copy of U.S. Patent No.

6,535,226 (“the ‘226 patent”).

         6.    Attached hereto as Exhibit D is a true and correct copy of U.S. Patent No.

5,649,032 (“the ‘032 patent”).
       Case 1:20-cv-01106-LGS Document 110-10 Filed 12/16/20 Page 2 of 2




       7.      Attached hereto as Exhibit E is a true and correct copy of excerpts of the

transcript of the November 16, 2020 deposition of Dr. Jeffrey Lubin.

       8.      Attached hereto as Exhibit F is a true and correct copy of excerpts from the

Random House Webster’s College Dictionary (1991).

       9.      Attached hereto as Exhibit G is a true and correct copy of Decision Denying

Institution of Inter Partes Review of U.S. Patent No. 9,055,234, Microsoft Corp. v. Kewazinga

Corp., IPR2019-00872, Paper 8 (PTAB September 23, 2019).

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



 Dated: December 16, 2020

                                         s/ Saunak K. Desai
                                         Saunak K. Desai




                                                2
